NO. 12-17-00166-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

 RANDALL GENE LOONEY, II,                          §    APPEAL FROM THE 3RD
 APPELLANT

 V.                                                §    JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §    HENDERSON COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Randall Gene Looney, II appeals his conviction for aggravated kidnapping with a deadly
weapon. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). Thereafter, Appellant filed a pro se brief. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with aggravated kidnapping with a deadly weapon.
The indictment further alleged that Appellant previously was convicted of two felonies. Appellant
pleaded “not guilty,” and the matter proceeded to a jury trial. Following the presentation of
evidence, the jury found Appellant “guilty” as charged. The matter proceeded to a trial on
punishment, whereupon the jury found the enhancement allegations to be “true” and assessed
Appellant’s punishment at imprisonment for seventy-five years.        The trial court sentenced
Appellant accordingly, and this appeal followed.


                           ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of the
case and further states that Appellant’s counsel is unable to raise any arguable issues for appeal. 1
         Thereafter, Appellant filed a document styled “Pro Se Brief,” in which he argued that he
“has not received a true and correct copy of the trial transcripts” and, therefore, cannot file a pro
se brief.2 We reviewed the record for reversible error and have found none. See Bledsoe v. State,
178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).


                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw
is hereby granted and the trial court’s judgment is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion
or the last timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the Texas Court of Criminal Appeals. See
TEX. R. APP. P. 68.3(a).           Any petition for discretionary review should comply with the

         1
          In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014).
         2
           On May 10, 2018, the trial court coordinator informed this court by letter with attached certified mail
receipts that a complete copy of the appellate record was sent to Appellant on March 6, 2018, in compliance with this
court’s order. Appellant’s pro se brief was due by and accepted for filing on July 27, 2018.


                                                          2
requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at 408
n.22.
Opinion delivered November 14, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 14, 2018


                                         NO. 12-17-00166-CR


                                 RANDALL GENE LOONEY, II,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 3rd District Court
                      of Henderson County, Texas (Tr.Ct.No. CR16-0180-3)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.